Name: Commission Implementing Regulation (EU) 2015/1952 of 29 October 2015 extending the definitive anti-dumping duty imposed by Council Implementing Regulation (EU) No 511/2010 on imports of molybdenum wire, containing by weight at least 99,95 % of molybdenum, of which the maximum cross-sectional dimension exceeds 1,35 mm but does not exceed 4,0 mm, originating in the People's Republic of China to imports of molybdenum wire, containing by weight at least 97 % of molybdenum, of which the maximum cross-sectional dimension exceeds 4,0 mm but does not exceed 11,0 mm, originating in the People's Republic of China
 Type: Implementing Regulation
 Subject Matter: technology and technical regulations;  iron, steel and other metal industries;  competition;  international trade;  Asia and Oceania;  trade
 Date Published: nan

 30.10.2015 EN Official Journal of the European Union L 284/100 COMMISSION IMPLEMENTING REGULATION (EU) 2015/1952 of 29 October 2015 extending the definitive anti-dumping duty imposed by Council Implementing Regulation (EU) No 511/2010 on imports of molybdenum wire, containing by weight at least 99,95 % of molybdenum, of which the maximum cross-sectional dimension exceeds 1,35 mm but does not exceed 4,0 mm, originating in the People's Republic of China to imports of molybdenum wire, containing by weight at least 97 % of molybdenum, of which the maximum cross-sectional dimension exceeds 4,0 mm but does not exceed 11,0 mm, originating in the People's Republic of China THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1225/2009 (1) of 30 November 2009 on protection against dumped imports from countries not members of the European Community, and in particular Article 13(3) thereof, Whereas: 1. PROCEDURE 1.1. Existing measures (1) In June 2010, in accordance with Article 5 of Regulation (EC) No 1225/2009 (the basic Regulation) the Council, imposed a definitive anti-dumping duty of 64,3 % on imports of molybdenum wire, containing by weight at least 99,95 % of molybdenum, of which the maximum cross-sectional dimension exceeds 1,35 mm but does not exceed 4,0 mm, originating in the People's Republic of China (the PRC) by Implementing Regulation (EU) No 511/2010 (2) (the measures in force; the original investigation). (2) In January 2012, following an anti-circumvention investigation pursuant to Article 13 of the basic Regulation, the Council extended the measures in force to imports of the same product consigned from Malaysia, whether declared as originating in Malaysia or not by Implementing Regulation (EU) No 14/2012 (3) (the first anti-circumvention investigation). (3) In September 2013, following a second anti-circumvention investigation pursuant to Article 13 of the basic Regulation, the Council extended the measures in force to imports of molybdenum wire, containing by weight 97 % or more but less than 99,95 % of molybdenum, of which the maximum cross-sectional dimension exceeds 1,35 mm but does not exceed 4,0 mm originating in the PRC by Implementing Regulation (EU) No 871/2013 (4) (the second anti-circumvention investigation). 1.2. Request (4) On 26 January 2015, the Commission received a request pursuant to Articles 13(3) and 14(5) of the basic Regulation to investigate the possible circumvention of the measures in force and to make imports of molybdenum wire, containing by weight at least 97 % of molybdenum, of which the maximum cross-sectional dimension exceeds 4,0 mm but does not exceed 11,0 mm, originating in the PRC, subject to registration. (5) The request was lodged by Plansee SE, a Union producer of certain molybdenum wire (the applicant). 1.3. Initiation (6) Having determined, after having informed the Member States, that sufficient prima facie evidence existed for the initiation of an investigation pursuant to Articles 13(3) and 14(5) of the basic Regulation, the Commission decided to investigate the possible circumvention of the measures in force and to make imports of molybdenum wire, containing by weight at least 97 % of molybdenum, of which the maximum cross-sectional dimension exceeds 4,0 mm but does not exceed 11,0 mm, originating in the PRC, subject to registration. (7) The investigation was initiated by Commission Implementing Regulation (EU) 2015/395 of 10 March 2015 (5) (the initiating Regulation). 1.4. Investigation (8) The Commission officially advised the authorities of the PRC, the exporting producers in this country, the importers in the Union known to be concerned and the Union industry of the initiation of the investigation. (9) Exemption forms were sent to the exporting producers in the PRC and to the known importers in the Union. (10) Interested parties were given the opportunity to make their views known in writing and to request a hearing within the time limit set in the initiating Regulation. All parties were informed that non-cooperation might lead to the application of Article 18 of the basic Regulation and to findings being based on facts available. (11) One exporting producer in the PRC and its related importer in the Union submitted a reply to the exemption form to the Commission and were granted a hearing. (12) Two importers submitted a reply to the exemption form to the Commission. Only one of them imported minor quantities of molybdenum wire during the investigation period (see recital 15). (13) One trader made a submission and was granted a hearing. (14) The Commission carried out the verification visits at the premises of the following companies: (a) exporting producer in the PRC  Luoyang Hi-tech Metals Co., Ltd, West Lichun Road, Jianxi District, Luoyang, P.R.C; (b) related importer in the Union:  CM Chemiemetall GmbH, Niels-Bohr-Str. 5, 06749 Bitterfeld, Germany; (c) Union producer:  Plansee SE, Metallwerk Plansee Strasse 71, 6600 Reutte, Austria. 1.5. Investigation period and reporting period (15) The investigation period covered the period from 1 January 2010 to 31 December 2014. Data were collected for the investigation period to investigate, inter alia, the alleged change in the pattern of trade following the imposition of measures, their extension first to Malaysia in 2012 (see recital 2) and second to imports of a slightly modified product in 2013 (see recital 3) and the existence of a practice, process or work for which there was insufficient due cause or economic justification other than the imposition of the duty. (16) More detailed data were collected for the reporting period from 1 January 2014 to 31 December 2014 in order to examine if imports were undermining the remedial effect of the measures in force in terms of prices and/or quantities and the existence of dumping. 2. RESULTS OF THE INVESTIGATION 2.1. General considerations (17) In accordance with Article 13(1) of the basic Regulation, the assessment of the existence of possible circumvention was made by analysing successively:  whether there was a change in the pattern of trade between the PRC, Malaysia and the Union,  if this change stemmed from a practice, process or work for which there was insufficient due cause or economic justification other than the imposition of the duty,  if there was evidence of injury or that remedial effects of the duty were being undermined in terms of the prices and/or quantities of the product under investigation,  and whether there was evidence of dumping in relation to the normal values previously established, if necessary in accordance with the provisions of Article 2 of the basic Regulation. 2.2. Product concerned and product under investigation (18) The product concerned by the possible circumvention is the product subject to the measures in force, as described above in recital 1. It falls under CN code ex 8102 96 00. As established in the original investigation, the product concerned is mainly used in the automotive sector for metal coating by thermal spraying of motor parts that are subject to heavy wear, such as piston rings, synchroniser rings or transmission components, to increase their abrasion resistance. (19) The product under investigation is the product defined in Article 1 of the initiating Regulation, namely: (i) molybdenum wire, containing by weight at least 99,95 % of molybdenum, of which the maximum cross-sectional dimension exceeds 4,0 mm but does not exceed 11,0 mm and currently falling within CN code ex 8102 96 00 (TARIC code 8102960020); and (ii) molybdenum wire, containing by weight 97 % or more but less than 99,95 % of molybdenum of which the maximum cross-sectional dimension exceeds 4,0 mm but does not exceed 11,0 mm and currently falling within CN code ex 8102 96 00 (TARIC code 8102960040). The product under investigation originates in the PRC and it is also referred to as molybdenum wire, containing by weight at least 97 % of molybdenum, of which the maximum cross-sectional dimension exceeds 4,0 mm but does not exceed 11,0 mm. 2.3. Degree of cooperation (20) Only one Chinese exporting producer, the company Luoyang Hi-tech Metals Co. Ltd (LHTM) and its related Union importer Chemiemetall (CM) came forward and requested exemption from any possible extension of the measures in force. Both LHTM and CM fully cooperated with the investigation. Their volume of imports represented around 55 % of the total Chinese imports in the Union during the reporting period. (21) Around 40 % of the total Chinese imports in the Union come from non-cooperating producers. In particular, Chinese exporting producers which cooperated in the second anti-circumvention investigation but which were not exempted from the measures in force, did not cooperate. 2.4. Change in the pattern of trade (22) The table below compiles data from the second anti-circumvention investigation, from the request, from Comext and the database collected in accordance with 14(6) of the basic Regulation as well as information collected from LHTM. (23) As only one exporting producer cooperated with the investigation, all figures related to sensitive data had to be indexed or given in a range for reasons of confidentiality. (24) The total molybdenum wires for spraying reported cumulates:  the imports of the product concerned,  the circumventing imports identified in the second anti-circumvention investigation,  the imports of the product under investigation. Imports to the Union (in tonnes) 2010 2011 2012 2013 RP = 2014 Total imports of molybdenum wires for spraying (in tonnes indexed) 100 463 365 273 362 Total imports of molybdenum wires for spraying (in %) 100 100 100 100 100 Product concerned subject to measures in force 8 0 0 1 5 Circumventing imports identified in the second anti-circumvention investigation 92 100 99 1 0 Product under investigation (PUI) 0 0 1 99 95 of which PUI of LHTM 0 0 1 36 55 of which PUI of non-cooperating exporting producers from the PRC 0 0 0 63 40 (25) In line with the findings of the second anti-circumvention investigation, the imports of the product concerned almost ceased after the imposition of provisional measures in the original investigation (6) as of 2010. They almost disappeared in 2011, 2012 and 2013 and represented only around 5 % of total imports in the reporting period, 2014. They were replaced by the circumventing imports identified in the second anti-circumvention investigation during the years 2010 to 2012. As from the initiation of the second anti-circumvention investigation and related registration of imports as of December 2012 (7) these circumventing imports almost ceased in 2013 and in the reporting period. (26) At the same time, imports of the product under investigation, which were non-existing or insignificant in the preceding years, increased considerably in 2013 and in the reporting period. In October 2013, during the investigation period, the Italian customs authorities issued binding tariffs information (BTI) to classify molybdenum wire with diameter of 4,1 mm and 4,2 mm containing a small addition of lanthanum (between 0,22 % and 0,28 %) and more than 97 % but less than 99,95 % of molybdenum. Subsequently, in January 2014 the German customs authorities issued BTI to classify molybdenum wires of more than 99,95 % content of molybdenum of a diameter of around 4,1 mm. These BTI confirm that the product under investigation, variations of purer and less pure molybdenum wire with diameter of between 4,0 mm and 11,0 mm, came into existence. The imports of the product under investigation represented the quasi totality of the imports of molybdenum wire for spraying from the PRC in 2013 (around 99 %) and in the reporting period (around 95 %). (27) The strong appearance as of 2013 of previously non-existing or insignificant imports of the product under investigation that clearly replaced circumventing imports subject to the second anti-circumvention investigation, as well as the parallel disappearance of imports of the product concerned during the investigation period, constitutes a significant change in the pattern of trade, as required by Article 13(1) of the basic Regulation. 2.5. Existence of circumvention practices (28) The activities of the cooperating exporting producer and its related importer were analysed. The cooperating exporting producer does not export the product concerned but molybdenum wire with content of molybdenum by weight at least 99,95 % and a cross-sectional dimension (diameter) exceeding 4,0 mm but not exceeding 11,0 mm. These exports are shipped to its related importer in Germany. These exports are not currently subject to the anti-dumping duties in force. (29) Subsequently, the related importer redraws the imported molybdenum wire to a diameter below 4,0 mm and this operation actually transforms it exactly in the product concerned that is subject to measures in force. The related importer sells to final Union customers, mainly in the automotive industry. The redrawing step is made by the related importer using equipment purchased from the cooperating exporting producer. In fact, the investigation revealed that the operation of redrawing was simply transferred from the PRC to Germany. (30) The related importer started to perform the redrawing in the end of 2012/early 2013, notably at the time when the imports of the product under investigation appeared (see recitals 24 to 26 above. The market study which led to invest in this kind of operation was performed at the request of the owner of the group to which the cooperating exporting producer and its related importer belong, in 2010, after the provisional measures in the original investigation were imposed. (31) The investigation did not find any difference in the production process of the product under investigation and the product concerned, other than the fact that the last step of production which consists in redrawing the wire to a diameter below 4,0 mm is made in the PRC for the product concerned and in Germany for the product under investigation. (32) The investigation also showed that the product under investigation could not be used as such for spray coating by the Union users because the diameter is too large to fit with the existing spraying equipment. It can be used only after redrawing to lower diameters, namely after transforming it into the product concerned, so that it fits with spraying equipment and that it can be used for its usual purpose, i.e. spraying for metal coating (see recital 18 above). (33) Furthermore, the cost of production of the product concerned and of the product under investigation is rather similar. However, the redrawing step is more expensive (more than double) when performed in Germany instead of in the PRC. On the other hand, the costs of the operation of redrawing in Germany amount to roughly 15-20 % of the measures in force. Therefore, it is more economical to redraw in Germany than to pay the duty. Given that the end product is the same, the practice is considered as avoiding the duty. (34) During the joint hearing of LHTM and CM, they mainly claimed that the current activity of importing the product under investigation was an essential step of their business model developed in order to be able to supply molybdenum wire at a competitive price. It was also mentioned that an investment plan to increase the production capacity was on hold depending on the outcome of the present investigation that allegedly could have a severe impact on their business model. (35) With regard to the economic justification of importing the product under investigation and subsequently redrawing it into the product concerned, thus avoiding the measures in force, the exporting producer and the related importer argued that the redrawing operation allowed creating new jobs in the Union; that low costs products would help the downstream industry to be more efficient and to maintain activity in the Union; that Plansee, the Union producer, is too powerful on the Union market with a large market share and that the redrawing operation could help reducing Plansee's dominant position. (36) None of these arguments justifies the importing of the product under investigation and its subsequent redrawing into the product concerned for reasons other than avoidance of the anti-dumping duty in force. (37) As far as employment is concerned, the investigation showed that the redrawing step is the last stage of the production process and is essentially automated. Workers are required to change the wire coil, to supervise the redrawing process and the spooling of the wire. The workload is therefore very limited. The number of jobs created in the Union for the redrawing operation is in any event too low in order to appropriately address concerns about the lack of jobs in the Union market. On the other hand, even if creating jobs could be recognised as an aimed consequence of transferring the redrawing in the Union, it is unsustainable that it is an economic justification because it is at the expense of the avoiding the measures in force. The argument is therefore dismissed. (38) As regard the arguments about the interests of users to use cheaper wire redrawn in the Union and about the competition on the Union market, it is recalled that the current investigation is carried out in accordance with Article 13 of the basic Regulation. The purpose of an anti-circumvention investigation is to provide for due protection of the measures in force that were imposed after due consideration was given to various interests in the original investigation, including those of importers and users. Therefore, it is beyond the scope of the current anti-circumvention investigation to reinvestigate such aspects. On the other hand, these arguments could not be a sufficient due cause or valid economic justification for the practice. Indeed, if the molybdenum wire sold to users is cheaper after redrawing in Germany, this is so because the anti-dumping duty is not levied on imports of the product under investigation (see recital 36 above). The arguments are therefore dismissed. (39) On these grounds, it is concluded that there is insufficient due cause or economic justification for importing the product under investigation and subsequently redrawing it in the Union other than the imposition of the measures in force. The redrawing operation achieved by the related importer was specifically designed and put in practice as a consequence of the imposition of the anti-dumping duty. (40) In addition, the second anti-circumvention investigation has shown that molybdenum wire containing more than 97 % but less than 99,95 % of molybdenum with the addition of lanthanum and other chemical elements (doped molybdenum wire) and a diameter that exceeds 1,35 mm but does not exceed 4,0 mm are interchangeable with purer molybdenum wire containing more than 99,95 % of molybdenum and the same diameter as they have no relevant physical differences and have the same use or application, namely for spray coating (8). (41) As explained in recital 26 above, the investigation further revealed that in October 2013, during the investigation period, the Italian customs authorities issued Binding Tariffs Information (BTI) to classify molybdenum wire with diameter of 4,1 mm and 4,2 mm containing a small addition of lanthanum (between 0,22 % and 0,28 %) and more than 97 % but less than 99,95 % of molybdenum. This BTI confirm that doped molybdenum wire with diameter of between 4,0 mm and 11,0 mm came into existence. (42) As explained in recital 32 above, spraying equipment can only function with molybdenum wire (both doped and more pure) of diameters that exceeds 1,35 mm but does not exceed 4,0 mm. It follows that as molybdenum wire with a content of more than 99,95 % molybdenum and a diameter between 4,0mm and 11,0 mm, molybdenum wire of doped molybdenum with a diameter of between 4,0 mm and 11,0 mm can only be used after redrawing to a diameter that exceeds 1,35 mm but does not exceed 4,0 mm. (43) None of the other exporting producers, which represent more than 40 % of the total imports of the product under investigation in 2014, came forward and cooperated. On this basis, in accordance with Article 18(1) of the basic Regulation, the findings in relation to the activity of other exporting producers are based on facts available. In this respect, the facts available are the following: (i) there were no indications that the doped molybdenum wire with a diameter of between 4,0 mm and 11,0 mm came into existence for any specific purpose or has any specific use or application different than the molybdenum wire with a cross-sectional dimension (diameter) exceeding 4,0 mm but not exceeding 11,0 mm with content of molybdenum by weight at least 99,95 %; (ii) to the contrary, on the basis of the second anti-circumvention findings (recital 40 above) and the findings of the current investigation (recital 42 above), it is considered that the doped molybdenum wire with a diameter of between 4,0 mm and 11,0 mm can only be used, for spray coating, after redrawing it to a diameter that exceeds 1,35 mm but does not exceed 4,0 mm; (iii) the investigation at the cooperating exporting producer and its related importer confirms that the redrawing of the product under investigation to produce the product concerned is necessary; (iv) the fact that the redrawing done by the cooperating importer which amounts to roughly 15-20 % of the measures in force (see recital 33 above) can be done by any operator in the Union with the necessary equipment. (44) Therefore, on the basis of the above, it is found that the practice of importing molybdenum wire, containing by weight at least 97 % of molybdenum, of which the maximum cross-sectional dimension exceeds 4,0 mm but does not exceed 11,0 mm originating in the PRC, that has no commercial existence, and subsequently redrawing it in the Union has no due cause or economic justification other than the avoidance of the measures in force. (45) On the basis of the findings with regard to the cooperating exporting producer and on the basis of the facts available for the non-cooperating exporting producers, the existence of a circumvention practice within the meaning of Article 13(1) of the basic Regulation is established at a country level for all imports of the product under investigation from the PRC. This circumvention practice concerns a slight modification of the product concerned to make it fall under customs codes which are normally not subject to the measures, namely the product under investigation, provided that the modification does not alter its essential characteristics, as foreseen by Article 13(1) second subparagraph of the basic Regulation, and the need for the redrawing of the product under investigation into the product concerned in the Union. 2.6. Undermining the remedial effects of the duty in terms of the prices and/or the quantities of the like product (46) The increase of imports of the product under investigation was significant as explained in recital 26 in terms of quantities and represented the quasi totality of imports of molybdenum wires for spraying from the PRC in 2013 and the reporting period. (47) The export price of the product under investigation duly adjusted by additional costs for redrawing was compared with the injury elimination level as established in the original investigation. (48) As regard the cooperating exporting producer, the export price was determined on the basis of the information verified during the investigation. For non-cooperating exporting producers, the export price was established on the basis of Eurostat data, after deduction of exports made by the cooperating exporting producer. The margin covering manufacturing costs of the redrawing step was based on information gathered and verified from the cooperating related importer. (49) The comparison of the injury elimination level and the export price of both the cooperating exporting producer and the non-cooperating exporting producers as established above shows significant price underselling. (50) It is therefore considered that the remedial effects of the measures in force are being undermined both in terms of quantities and prices. 2.7. Evidence of dumping in relation to the normal value previously established for the like product (51) In accordance with Article 13(1) of the basic Regulation and to establish whether export prices of the product under investigation were dumped, export prices of both the cooperating exporting producer and of non-cooperating exporting producers were determined as described in recitals 47 and 48 above and compared to the normal value established during the original investigation. (52) The comparison of normal value and export price shows that the product under investigation is imported at dumped prices to the Union during the reporting period by both cooperating and non-cooperating exporting producers. 3. MEASURES (53) In view of the findings above, it is concluded that the definitive anti-dumping duty imposed on imports of molybdenum wires originating in the PRC are circumvented by imports of molybdenum wire, containing by weight at least 97 % of molybdenum, of which the maximum cross-sectional dimension exceeds 4,0 mm but does not exceed 11,0 mm, originating in the PRC. (54) In accordance with the first sentence of Article 13(1) of the basic Regulation, the existing anti-dumping measures on imports of the product concerned originating in the PRC should therefore be extended to imports of molybdenum wire, containing by weight at least 97 % of molybdenum, of which the maximum cross-sectional dimension exceeds 4,0 mm but does not exceed 11,0 mm, originating in the PRC. (55) Pursuant to Articles 13(3) and 14(5) of the basic Regulation, which provide that any extended measures should apply to imports which entered the Union under registration imposed by the initiating Regulation, the anti-dumping duty should be collected on those imports into the Union of molybdenum wire, containing by weight at least 97 % of molybdenum, of which the maximum cross-sectional dimension exceeds 4,0 mm but does not exceed 11,0 mm, originating in the PRC. 4. REQUESTS FOR EXEMPTION (56) The cooperating exporting producer in the PRC and its related importer requested an exemption from the possible extended measures in accordance with Article 13(4) of the basic Regulation and submitted an exemption claim form. (57) As stated in recital 39, the exporting producer and its related importer were found to be involved in circumvention practices. Therefore, under Article 13(4) of the basic Regulation, an exemption cannot be granted to these companies. 5. DISCLOSURE (58) All interested parties were informed of the essential facts and considerations leading to the above conclusions and were invited to comment. No comments were submitted. (59) The measures provided for in this Regulation are in accordance with the opinion of the Committee established by Article 15(1) of the basic Regulation, HAS ADOPTED THIS REGULATION: Article 1 1. The definitive anti-dumping duty imposed by Implementing Regulation (EU) No 511/2010 on imports of molybdenum wire, containing by weight at least 99,95 % of molybdenum, of which the maximum cross-sectional dimension exceeds 1,35 mm but does not exceed 4,0 mm, originating in the People's Republic of China, is hereby extended to imports of molybdenum wire, containing by weight at least 97 % of molybdenum, of which the maximum cross-sectional dimension exceeds 4,0 mm but does not exceed 11,0 mm originating in the People's Republic of China, currently falling within CN code ex 8102 96 00 (TARIC codes 8102960020 and 8102960040). 2. The duty extended by paragraph 1 of this Article shall be collected on imports into the Union of molybdenum wire, registered in accordance with Article 2 of Implementing Regulation (EU) 2015/395 and Articles 13(3) and 14(5) of Regulation (EC) No 1225/2009. 3. Unless otherwise specified, the provisions in force concerning customs duties shall apply. Article 2 1. Requests for exemption from the duty extended by Article 1 shall be made in writing in one of the official languages of the European Union and must be signed by a person authorised to represent the entity requesting the exemption. The request must be sent to the following address: European Commission Directorate-General for Trade Directorate H Office: CHAR 04/039 1049 Bruxelles/Brussel BELGIQUE/BELGIÃ  2. In accordance with Article 13(4) of Regulation (EC) No 1225/2009 the Commission, may authorise, by decision, the exemption of imports from companies which do not circumvent the anti-dumping measures imposed by Implementing Regulation (EU) No 511/2010, from the duty extended by Article 1 of this Regulation. Article 3 Custom authorities are hereby directed to discontinue the registration of imports established in accordance with Article 2 of Regulation (EU) 2015/395. Article 4 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 October 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 343, 22.12.2009, p. 51. (2) Council Implementing Regulation (EU) No 511/2010 of 14 June 2010 imposing a definitive anti-dumping duty and collecting definitively the provisional duty imposed on imports of certain molybdenum wires originating in the People's Republic of China (OJ L 150, 16.6.2010, p. 17). (3) Council Implementing Regulation (EU) No 14/2012 of 9 January 2012 extending the definitive anti-dumping duty imposed by Implementing Regulation (EU) No 511/2010 on imports of certain molybdenum wires originating in the People's Republic of China to imports of certain molybdenum wires consigned from Malaysia, whether declared as originating in Malaysia or not and terminating the investigation in respect of imports consigned from Switzerland (OJ L 8, 12.1.2012, p. 22). (4) Council Implementing Regulation (EU) No 871/2013 of 2 September 2013 extending the definitive anti-dumping duty imposed by Implementing Regulation (EU) No 511/2010 on imports of molybdenum wire, containing by weight at least 99,95 % of molybdenum, of which the maximum cross-sectional dimension exceeds 1,35 mm but does not exceed 4,0 mm, originating in the People's Republic of China to imports of molybdenum wire, containing by weight at least 97 % of molybdenum, of which the maximum cross-sectional dimension exceeds 1,35 mm but does not exceed 4,0 mm, originating in the People's Republic of China (OJ L 243, 12.9.2013, p. 2). (5) Commission Implementing Regulation (EU) 2015/395 of 10 March 2015 initiating an investigation concerning the possible circumvention of anti-dumping measures imposed by Council Implementing Regulation (EU) No 511/2010 on imports of certain molybdenum wires originating in the People's Republic of China by imports of certain slightly modified molybdenum wires, and making such imports subject to registration (OJ L 66, 11.3.2015, p. 4). (6) Commission Regulation (EU) No 1247/2009 of 17 December 2009 imposing a provisional anti-dumping duty on imports of certain molybdenum wires originating in the People's Republic of China (OJ L 336, 18.12.2009, p. 16). (7) Commission Regulation (EU) No 1236/2012 of 19 December 2012 initiating an investigation concerning the possible circumvention of anti-dumping measures imposed by Council Implementing Regulation (EU) No 511/2010 on imports of certain molybdenum wires originating in the People's Republic of China by imports of certain slightly modified molybdenum wires, containing by weight 97 % or more but less than 99,95 % of molybdenum, originating in the People's Republic of China, and making such imports subject to registration (OJ L 350, 20.12.2012, p. 51). (8) Council Implementing Regulation (EU) No 871/2013 of 2 September 2013 extending the definitive anti-dumping duty imposed by Implementing Regulation (EU) No 511/2010 on imports of molybdenum wire, containing by weight at least 99,95 % of molybdenum, of which the maximum cross-sectional dimension exceeds 1,35 mm but does not exceed 4,0 mm, originating in the People's Republic of China to imports of molybdenum wire, containing by weight at least 97 % of molybdenum, of which the maximum cross-sectional dimension exceeds 1,35 mm but does not exceed 4,0 mm, originating in the People's Republic of China (OJ L 243, 12.9.2013, p. 2), recital 36.